DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 3/10/2021, with respect to Wang et al. (US 2011/0217585) and Uematsu et al. (US 2015/0162584) have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-13 under 35 U.S.C. 103 as being unpatentable over Wang and the rejection of claims 14 and 16-19 under 35 U.S.C. 103 as being unpatentable over Wang in view of Uematsu have been withdrawn. 

Election/Restrictions
Claims 1-3 and 5-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/2/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a laminate comprising, among other things, a first active material-containing layer, a first film comprising an inorganic material having a content of inorganic material of 80% to 99.9% by mass, a second film comprising organic fibers, wherein an absolute value of the difference between surface roughness of the first active material-containing layer and surface roughness is 0.6 µm or less.
	The closest prior art includes Wang et al. (US 2011/021585) and Uematsu et al. (US 2015/0162584).  
Wang discloses the claimed first film in the form of ceramic separators 208a,208b or ceramic separators 228a,228b ([0046], Fig. 2-8C) and the second film in the form of polymer material 210a,210b comprising polymer lines made by electrospinning ([0046], [0052], [0054]) and teaches a spray process when forming the ceramic separators that fills in around defects in previous layers to produce a more planar surface ([0051]) such that the skilled artisan would have found it obvious to produce a ceramic separator on the surface of the electrode having a surface roughness difference tending towards zero.  However, Wang fails to teach or suggest 
	Uematsu discloses an insulator 22 including an inorganic component 26 may be formed by scattering the inorganic component 26 on the surface of the electrode before the organic fiber layer 23 is formed ([0078]), wherein possible inorganic components are listed in paragraphs [0070]-[0077].  However, Uematsu fails to teach or suggest that the inorganic component, which may be applied prior to forming the organic fiber layer, has an inorganic content of 80% to 99.9% by mass and there is no motivation for one skilled in the art to replace the inorganic component with a mixture diluting the content of the inorganic component.  Uematsu is also silent with respect to the difference in surface roughness between the inorganic component that is applied and the surface of the electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/1/2021